DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. 102(a)(1), applicant amended independent claims 1, 8 and 15 by adding a new limitation. 

Applicant first stated (Remarks, page 6) that “As a preliminary matter, Applicant notes that the Office Action referenced general sections of the cited reference without sufficient specificity as to the particular clauses which read on the Applicant's recited claim limitations” and “When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified” (Emphasis in the Remarks).

In response, the examiner notes that the cited Garg reference was published research paper co-authored by the applicant / inventors. Garg discloses the same subject matter (i.e., dialogue modeling techniques via hash functions) as that of the instant claims. The examiner pointed out relevant sections in the Garg reference that meet the claim limitations. The applicant is in a better position to point out a patentable distinction between the cited Garg reference and the claimed invention of the instant claims because the cited reference was co-authored by the inventors.

	Applicant argued (Remarks, page 7) that the cited Garg reference does not teach a newly added limitation. The examiner performed an update search and discovered a reference to Verma (US Pat. 7,801,885). Applicant’s arguments with respect to amended independent claims 1, 8 and 15, as well as to dependent claims, have been considered but are moot because the argument does not apply to a combined teaching being used in the current rejection.

	Claim Rejections - 35 USC § 103
Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (“Dialogue Modeling Via Hash Functions: Applications to Psychotherapy”, Published in April, 2018, hereinafter referred to as Garg) in view of Verma et al. (US Pat. 7,801,885, referred to as Verma).

Garg is a reference co-authored by two of the inventors. Garg discloses a machine-learning framework for dialogue modeling which uses representations based on hash functions. More specifically, each person’s response is represented by a binary hash code where each bit reflects presence or absence of a certain text pattern in the response (Abstract and section 1, Introduction).

Verma discloses providing more relevant search results based on many user’s feedback (i.e., user recommended contents) to previous search results (Abstract, Col. 10, lines 5-35). 

Regards claims 1, 8 and 15, Garg discloses a method, a computer program product and a system for or generating dialogue via hashing functions (Abstract and Introduction) comprising:

one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (Abstract, Section 5, Experiments and results, a computer implemented experiment for dialogue modelling via hash functions), the method comprising: 
detecting dialogue between one or more participants (Section 1 and section 3, modeling dialogues between a patient and a therapist); 
converting the dialogue to a hashcode (Section 3, converting the dialogues to hashcodes); and 
determining one or more responses to the dialogue by applying one or more models to the hashcode, wherein the one or more models correlates one or more hashcodes with the one or more responses (Section 3, determining responses by applying models to the hashcodes; Locality Sensitive Hashcodes of Responses using Kernel Functions or Neural Language Models).

Garg discloses a machine-learning framework for dialogue modelling based on hash functions. Garg does not explicitly disclose the newly added limitation “wherein the one or more responses are determined based on positive feedback communicated by at least one historic participant”.

Verma discloses providing more relevant search results based on user’s feedback (i.e., labelled as user recommended contents) of previous search queries (Abstract, Col. 10, lines 5-35). User’s recommended search results of previous search are claimed “positive feedback communicated by at least one historic participant”.

Both Garg and Verma are dealing with requesting information. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Garg’s teaching with Verma’s teaching to provide relevant search results based on user’s feedback and recommendations. One having ordinary skill in the art would have been motivated to make such a modification to improve search engines (Verman, Col. 2, lines 5-10).

Regarding claims 2, 9 and 16, Garg in view of Verma further discloses categorizing the dialogue, and wherein applying the one or more models to the hashcode is based on the categorization of the dialogue (Section 1, Moreover, therapist’s responses tend to be rather high-level, generic statements, typically summarizing/confirming the patient’s response, and can be viewed as a “category label” being “assigned” to a patient’s text “sample”. Generating such a short, more constrained response can be a somewhat easier task than solving the open-domain dialogue challenge.; Section 5.1, response class labels).

Regarding claims 3, 10 and 17, Garg in view of Verma further discloses wherein categorizing the dialogue is performed via semantic similarity metrics (Section 3, semantic parsing of responses; Section 5, computing similarity between two responses)

Regarding claims 4, 11 and 18, Garg in view of Verma further discloses displaying the one or more responses (Section 1, Table, 1, Section 5, experiment results showing dialogues between a patient and a therapist, see Table 3 and table 4)

Regarding claims 7 and 14, Garg in view of Verma further discloses herein converting the dialogue to hashcode is performed via one or more hashing functions (Abstract, Section 3, converting dialogues into hashcodes using hashing functions).

Claims 5-6, 12-13 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Verma, and further in view of Beauchamp et al. (US PG Pub. 2018/0308574, applicant submitted IDS).

Regarding claims 5-6, 12-13 and 19-20, Garg in view of Verma discloses evaluating effectiveness of therapy sessions with patients suffering from depression based on dialogue models via hash functions (Garg, Abstract and Section 1, Introduction; Section 5 experiments and results; Section 4, evaluation metrics).  Garg also compared different hashing approach and configurations (i.e., claimed “applying one or more models to the hashcode”) (See section 5, experiments, e.g., Table 2). 

	Garg implicitly discloses the claimed “pre-dialogue scoring” or “post-dialogues scoring”, “determining effectiveness based on comparing the pre-dialogue scoring with the post-dialogues” as well as “modifying the one or more models” (Section 5, experiments and results, showing evaluating metrics, performance of a baseline system, various configurations of models (i.e., modifying models)).

	To further show features defined by these dependent claims, the examiner cites a reference submitted by the applicant. Beauchamp discloses a computer-based system for providing psychological therapy. Beauchamp discloses providing an effective and efficient way of determining characteristic of patent and/or the therapist using the features of dialog text (Beauchamp; [0010-0015]).  Beauchamp further discloses evaluating improvement rate using different scores (Beauchamp, [0044], [0074-0075], [0081]). 

Both Garg in view of Verma and Beauchamp are dealing with dialogues between a patient and a therapist during psychological therapy. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Garg in view of Verma’s teaching with Beauchamp’s teaching to evaluated various scores to determine effectiveness / efficient of a dialog between a patient and a therapist. One having ordinary skill in the art would have been motivated to make such a modification so that the effectiveness and efficiency of therapy sessions are improved (Beauchamp, [0015-0016], [0092-0094]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659